Citation Nr: 1313004	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  05-14 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975, and from       June 1975 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right-sided orchialgia and assigned a 10 percent disability rating.  

An April 2006 hearing was held before a Decision Review Officer (DRO) at the RO.  In November 2008, a video-conference hearing was held before the undersigned Veteran's Law Judge (VLJ) of the Board.  Relevant to the latter proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board in a February 2011 decision denied a claim then on appeal for higher rating for right-sided orchialgia.  Also at that time the Board determined that the record raised a TDIU claim inextricably intertwined with the increased rating issue already before the Board.  Thus, the Board assumed jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the issue of entitlement to a TDIU for a VA medical examination and opinion addressing the capability for employment due to service-connected disability.   

Another remand was issued in July 2012, upon finding that a sufficient opinion regarding employability had not yet been rendered.  

As indicated in the Board's prior remands, there is a claim raised for service connection for erectile dysfunction, as secondary to service-connected right-sided orchalgia.  Despite repeated requests from the Board, the RO still has not considered the claim.  Accordingly, this matter is again referred to the RO with direct instructions to adjudicate the claim in the first instance.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand of this case is unavoidable.  The RO/AMC has not obtained a direct response to the essential question of whether the Veteran retains the capacity for gainful employment when considering the impact of  service-connected disability.

Under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the Board last observed in July 2012, a February 2011 Board remand directive was to obtain a VA medical opinion as to whether it is at least as likely as not that the Veteran's service-connected right-sided orchialgia renders him unable to secure or follow a substantially gainful occupation.  Thereafter, a VA genitourinary examination was conducted in March 2011, but lacked the requested opinion.  The Veteran was also afforded a VA general medical examination in March 2011, at which time minimal, if any, findings were reported with respect to the orchialgia.  The examiner stated that the Veteran's diabetes and elevated blood pressure (both nonservice-connected) and other medical conditions identified in the examination "should not impede his ability to obtain and maintain employment."  Consequently, the Board in July 2012 ordered a new VA examination.

Whereas this examination was completed in August 2012, the medical opinion therein was limited to a brief pronouncement of "[t]his Veteran's chronic pain is secondary to the results of his vasectomy in 1981.  [It] would help if he saw pain management and then possibly could resume working." 

The opinion proffered does not address employability, or for that matter offer a thorough and well-reasoned rationale.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion).  See also Winsett v. West, 11 Vet. App. 420, 424 (1998).  Thus, this case is returned for a supplemental opinion from the August 2012 VA examiner.  

Finally, in the February 2013 supplemental statement of the case (SSOC), the AMC declined to readjudicate the issue of entitlement to a TDIU, stating that the issue must be referred to the RO in the first instance, as Rice was overturned.  This is incorrect.  On remand, the AMC must re-adjudicate the claim on appeal, and if the benefit sought is not granted, furnish the Veteran and his representative with an SSOC. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA examiner who conducted the VA examination of August 2012, and request a supplemental opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected right-sided orchialgia renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  

In providing this opinion, the examiner should also acknowledge and discuss the letter from the Veteran's private physician dated August 2005 asserting that the Veteran has not been able to work for the past two to three years due to the severity of his testicular pain.

All findings, conclusions, and opinions must be supported by a clear rationale.

If the August 2012 examiner is not available, schedule the Veteran for an examination by another physician.  The examination should addresses the inquiries set forth above.

2.  Review the supplemental examination report and ensure that it is in complete compliance with the directives of this remand.  If the examination report  does not include an adequate response to the specific opinion requested, the report must be returned for corrective action.

3.  Then after undertaking any other development deemed appropriate, re-adjudicate the claim on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

